Case 4:20-cr-00212-ALM-KPJ Document 165 Filed 03/04/21 Page 1 of 1 PageID #: 1443




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


  UNITED STATES OF AMERICA                     §
                                               §
  VS.                                          §      CASE NUMBER 4:20CR212
                                               §
  MICHAEL ASSAD MARCOS (8)                     §

                                  ORDER DENYING AS MOOT

          Before the Court is Defendant, Michael Assad Marcos’ Agreed Motion to Continue (Dkt.

  #148). Having reviewed and considered the motion, the Court is of the opinion that said motion

  should be DENIED AS MOOT. On February 2, 2021, the Court designated this case complex

. (Dkt. #142) and granted a continuance until March 4, 2022 (Dkt. #143). It is therefore,

          ORDERED that Defendant, Michael Assad Marcos’ Agreed Motion to Continue (Dkt.

  #148) is DENIED AS MOOT.

          IT IS SO ORDERED.
          SIGNED this 4th day of March, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
